Citation Nr: 9916061	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman,  Associate Counsel 

INTRODUCTION

The veteran had active military service from October 1966 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied a claim of entitlement to 
a rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD).


REMAND

The veteran served with the Marine Corps, with service of 
approximately 16 months in the Republic of Vietnam, to 
include twelve months as a rifleman.  His awards include the 
Combat Action Ribbon.  In September 1989, the RO granted 
service connection for PTSD, evaluated as 30 percent 
disabling.  In November 1997, the RO denied his claim for an 
evaluation in excess of 30 percent for his PTSD.

The Board notes that the most recent evidence of psychiatric 
treatment are records from the Mountain Comprehensive Care 
Center, dated in September 1998.  

The Board has determined that a remand is required.  As an 
initial matter, in April 1999, the veteran was afforded a 
videoconference hearing at which time it was indicated that 
he was receiving benefits from the Social Security 
Administration (SSA).  The Board observes that the SSA's 
decision is not currently associated with the claims file.  
On remand, the RO should request the SSA's decision granting 
benefits, and all available supporting medical evidence.  See 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, the Board 
notes that the veteran and his representative argue that his 
most recent VA psychiatric examination, dated in January 
1998, was insufficient.  Specifically, it is argued that the 
veteran was not afforded any psychological testing, and that 
most or all of the "objective" findings are, in fact, 
essentially just a restatement of the veteran's subjective 
account of his PTSD symptomatology as requested during a 
screening interview.   

The Board finds that the current medical evidence of record 
is unclear as to the extent of the veteran's psychiatric 
disorder.  In particular, a review of the most recent VA 
examination report shows that it contains only one paragraph 
devoted to objective findings, and the Board notes that much 
of this paragraph is merely a recitation of the veteran's 
subjective complaints.  On remand the veteran should be 
afforded another VA PTSD examination, to include 
psychological testing, to determine the current nature and 
extent of his PTSD symptomatology.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide a list of all health 
care providers who have treated him for 
his PTSD since September 1998 which are 
not already of record.  The RO should 
then attempt to obtain records of all 
treatment identified  which are not 
currently associated with the claims 
file.

2. The RO should contact the Social 
Security Administration and request 
copies of any decisions awarding or 
denying benefits.  Any documentation 
obtained should be associated with the 
claims folder.  Supporting medical 
documentation utilized in rendering any 
decision relating to such benefits should 
also be obtained for inclusion in the 
veteran's claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current level of disability 
attributable to PTSD under the 
appropriate diagnostic criteria, to 
include a complete battery of 
psychological testing.  A Global 
Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders must be 
assigned, and the examiner must explain 
what the assigned score means.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.
 
4.  The RO is then to adjudicate the 
veteran's claim for entitlement to an 
increased rating for PTSD.  The RO should 
review the examination report prior to 
issuing its decision, to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
 
Thereafter, if the benefit sought on appeal remains denied, 
the veteran and representative should be furnished a 
Supplemental Statement of the Case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board of Veterans' Appeals for further appellate 
consideration, if otherwise in order.
 








By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of the veteran's 
appeal.  No action is required of the veteran until he is 
further notified.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









